                                                                              KS
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 1 of 20


                                                                                        Apr 6, 2021
                           UN ITE D STA TES D ISTR ICT CO U R T
                           SO U TH ER N DISTR IC T O F FL O R ID A
                     21-60103-CR-SMITH/VALLE
                        C ase N o.
                                      18U.S.C.j371
                                      15U.S.C.jj78j(b)& 78ff
                                      17C.F.R.j240.10b-5
                                      18U.S.C.j1349
                                      18U.S.C.j1956(h)
                                      18U.S.C.j981
                                      18U.S.C.j982

 U NITED STA TES O F A M ER ICA

 VS.

 PA TR IC K G A LLA G H E R ,
        a/k/a içlfevin C larke,''
 M IC H A EL DIO N ,
        a/k/a RB iIIBreen,''and
 EM AD E ECH AD I,
        a/k/a ddtziam D unne,''

                       Defendants.
                                        /

                                            IN DIC TM EN T

         The G rand Jury chargesthat:

                                    G ENEItAL ALLEG ATIONS

         Atalltim esrelevantto thislndictment:

                                              D efinitions

                The foreign exchange m arket, also know n as ûûforex,'' (LFX ,'' and ûscurrency
  exchange,''wasa globalm arketplace forbuying and selling foreign currencies. Forex trading w as

  conducted electronically overthe counter,via computer networks between traders around the

  world,ratherthan on onecentralized exchange.
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 2 of 20



        2.     Retailforex trading w as a form oftrading through which investors who placed

 funds with traders soughtto profitfrom exchange ratesbetween differentcurrencies. Traders

 would placetradeson behalfofinvestorson trading platfonnsthatmatched buyersand sellersin

 the forex m arket.

                M etatrader 4 (;tM T4'') was a trading platform on which retail forex traders
 transacted with each other. Platfonn providers- thatis,companieswho had an M T4 account-

 used M T4 in one oftwo ways. The firstwasto m atch buyers and sellers,essentially brokering

 transactions.lfacustomeroftheplatform providerwanted to transactin aspeciticcurrency pair,

 the platform providerwould match theirofferwith asalein the same currency pair,and itwould

 makemoney by taking a spread (acommission)on thetransaction. The otherway a platform
 providerused M T4 w asto actually take positionsand actively trade currencies. Thatis,instead of

  matchinga sellerand abuyerinthemarket,theplatfonn provideritselfwould bethecounterparty

  on thetransaction. Thisaction wascalled trading in theûûB-Book.''In otherwords,trading inthe

  û1B-Book''m eantthatthe platfonu providerwould actas buyerorselleropposite theircustom er.

         4.     A n ûûinvestm entcontract''w as a contract,transaction,orschem e whereby a person

  invested his or her m oney in a com m on enterprise and was led to expectprofits solely from the

  effortsofthepromoterorathirdparty.An tûinvestmentcontract''w asatypeofsecurity asdefined

  in Title 15,U nited States Code,Section 7717.

                        The D efendants.C o-conspirators.and R elated Entities

                GlobalForexM anagementLLC (GGtilobalForex'')wasapurportedexperiencedand
  successful foreign currency trading brokerage that was based in M assachusetts and Fort

  Lauderdale, Florida, in Brow ard County, in the Southern D istrict of Florida. Global Forex,

  previously nam ed InternationalForeign Currency,operated from in or around 2010 through in or
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 3 of 20




 around 2014.

        6.        IB CapitalFX LLC (ûtIB Capital'') was a purported foreign currency trading
 platform providerthatwasbased in the Netherlands and licensed in New Zealand. IB Capital

 operated from in oraround 2010through in oraround 2013.

                  StadlerLtd.w as a shellcom pany w ith bank accountsbased in Cypl'usand B elize.

        8.        StarlineM anagementLtd.wasashellcompanywith bankaccountsbased in Cyprus

 and Deerfield Beach,Florida,in Broward County,in theSouthern DistrictofFlorida.

         9.       Coddan M anagem entLtd.w asa shellcom pany registered in Cyprus.

                  DefendantPATRICK GALLAGHER,a/k/aitKevin Clarke,''ownedandoperated

  International Foreign Currency and was a co-owner and operator of Global Forex.

  GALLAGHER wasaresidentofM assachusettsandFortLauderdale,Florida.

                  Defendant M ICH AEL DION,a/k/a :1BillBreenn''was a co-operator of Global

  Forex. D IO N w asa residentofD eertield Beach,Florida.

         l2.      D efendant EM A DE EC H A DI, a/k!a St iam D unne,'' w as a co-operator of IB

  Capital. E CH A D Iw asa residentofthe N etherlands and M orocco.

                  lndividual l was an owner of IB Capital. lndividual 1 was a resident of the

  N etherlands.

                                             C O U NT 1
                              C onspiracy to C om m itSecuritiesFraud
                                          (18U.S.C.j371)
                  Paragraphs 1 through l3 ofthe GeneralA llegations section ofthis Indictm entare

  realleged and incorporated by reference asthough fully setforth herein.

                  From in oraround 2009,and continuing thzough in oraround Septem ber 2013,in

  Brow ard County,in the Southez'
                                n D istrictofFlorida,and elsew here,the defendants,
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 4 of 20



                                  PATRICK GALLA GHER,
                                   M ICH AEL D IO N ,and
                                     EM A DE E CH A D I,

 didwillfully,thatis,withtheintenttofurthertheobjectoftheconspiracy,andknowinglycombine,
 conspire,confederate,and agree with each otherand others krmwn and unknown to the Grand

 Jury,to comm itan offenseagainstthe United States,thatis,to willfully and knowingly,directly

 and indirectly,by theuse ofthem eansand instrumentalitiesofinterstate comm erce,in connection

 w ith the purchase and sale ofsecurities,use and em ploy m anipulative and deceptive devices and

 contrivances,in violation ofTitle15,United StatesCode,Sections78j(b)and 78ff(a),and Title
  17,Code ofFederalRegulations,Section 240.10b-5,by;(a)employing devices,schemes,and
  artificesto defraud;(b)making untruestatementsofmaterialfactand omitting to statematerial
  factsnecessary in orderto m akethe statem entsm ade,in thelightofthecircum stancesunderwhich

  they weremade,notmisleading;and(c)engaging in acts,practices,andcoursesofbusinessthat
  operated and would operate asa fraud and deceitupon investors,in violation ofTitle 18,United

  StatesCode,Section 371.

                              PU R PO SE O F TH E C O N SPIR ACY

                ltw asthe purpose ofthe conspiracy forthe defendantsand their co-conspiratorsto

  unlawfullyemichthemselvesby:(a)makingandusingfalseandfraudulentstatementstoinvestors
  regarding,am ong otherthings,theirtrue identities,theirtrack record ofsuccessasforex traders,

  theirtradingstrategy,andtheuseofinvestors'funds;(b)engineeringtradestlzrough which they
  couldprofitattheinvestors'expense;(c)divertingtheproceedsofthefraudfortheirpersonaluse
  andbenefit;and (d)concealingtheirinvolvementin,andtheexistenceof,thefraudscheme.
                      M A N N ER A N D M E AN S O F TH E C O N SPIM CY

         The m alm er and m eans by which the defendants and their co-conspirators sought to
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 5 of 20




 accomplishtheobjectandpurposeoftheconspiracyincluded,amongothers,thefollowing:
        4.     From in oraround 2009 and continuing through atleaston oraboutSeptem ber5,

 2013,PATRICK G ALLAG HER,M ICHAEL DION,EM ADE ECHADI,lndividual 1,and

 their co-conspirators devised and executed a foreign exchange trading schem e through G lobal

 Forex and IB Capital whereby they obtained m oney from investors pursuant to investm ent

 contracts under the guise of conducting legitim ate foreign exchange trading, but instead,

 unbeknownsttotheinvestors,fraudulently engineered losingtradesand stoletheinvestors'money

 forthem selves. G A LLA G H E R ,DIO N ,EC H AD I,lndividual1,and theirco-conspirators carried

 outand concealed the schem e by,am ong otherm eans,using fictitious aliases,creating fraudulent

 trading records,and laundering the proceeds ofthe schem e tlarough shellcom panies and accounts

 held in others'nnm es.
                The defendantscreated purported forex related com panies and broughton business

 partners. In oraround 2010,lndividual1created IB Capital,a purported trading platform provider

  forcom paniesthatwanted to engage in forex trading,and broughtin EM ADE ECH ADIashis

  partner. PA TR ICK G A LLA G H ER changed the nam e Ofhis purported forex tzading brokerage

  com pany from lnternationalForeign Currency to GlobalForex,and broughton M ICH AE L D ION

  asabusinesspartner.
         6.     Individual1,EM A DE ECH A DI,and theirco-conspiratorsused IB Capitalto w ork

  w ith fraudulent 'ûintroducing brokers,'' such as PA TR ICK G ALL AG H ER and M IC H A EL

  DlO N ,in orderto stealm oney from unw itting victim investors. GA L LA G H ER and D IO N w ould

  use G lobalForex to bring in investorsasthe so-called introducing broker,and they w ould purport

  to tradethrough IB Capital,lndividual1,and ECHADI.

                PAT RICK G A LLAG H ER and M IC H A EL D IO N fraudulently solicited victim
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 6 of 20



 investorsvia theinternetand through wire com municationsin interstate and foreign comm erce.

 Forexam ple,GALLAGH ER and DION attracted investorsby using falsified trading reeordsto

 fraudulently overstate their abilities and the historicalsuccess oftheir and their co-conspirators'

 forex trading companies, falsely claim ed that they earned consistent positive returns, and

 fraudulently concealed theirtrue trading strategies from victim investors.

         8.     ln order to hide their identities, PATRICK GALLAGHER and M ICHAEL

 DIO N created aliases to use when bringing victim investors into the schem e. G A LLA G H ER

 usedthealiasSçKevin Clarke,''and DION usedthealiasû$Bil1Breen.''GALLAGH ER and DION

 used these aliases in com m unicating with victim investors and on internalem ails.

                ln addition to ccmcealing their identities, M ICH A E L D IO N and PA TR ICK

 G A L LA G H ER concealed G A LLA G H ER 'S crim inal record. ln or around O ctober 2011,

  G A LLA G H ER w as arrested in M iam ion an unrelated offense and im prisoned untilin oraround

  January 2012. During thattime,M ICHAEL DION told victim investorsa false narrative that

  ûiloevin Clarke''had been in a m otorcycle accidentto explain G A LLA G H E R 'S unavailability.

  D IO N discussed this false coverstory w ith GA LLA G H ER ,lndividual 1,and EC H A DI.

                As part of the scheme, PATRICK GALLAGHER and M ICHAEL DION

  convinced victim investorsto wirem oney directly to an IB Capitalaccountin Cypnls. EM ADE

  ECH ADIand Individual1then m ovedthosefundsinto theIB Capitaltrading accountataDutch

  bank. The co-conspiratorspooled the victim investors'funds togetherand then G A LLA G H E R,

  DlO N,ECHADI,and Individual1madetrading decisionsasto how to usethoseinvestorfunds.

                Asfurtherpal'
                            tofthe schem e,afterthe victim investorssenttheirftmdsto Global

  Forex, PAT RICK G A LLA G H ER ,M ICH AEL DIO N ,EM AD E E CH A D I,and lndividual 1

  used the B-Book function in M T4 to fraudulently engineer losing trades. lnstead of fairly
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 7 of 20



 conducting transactionsin theB-Book,ECH ADI,GALLAGH ER ,DION,and lndividual1 had

 previously agreed toguaranteelossesforthevictim investors.They didthisby working together

 to hold tradesopen untilthevictim investors'positionshadlostmoney,andthen closing thetrades,

 locking inthose losses.Becausethey weredoing thesetradesintheB-Book,IB Capitalitselfwas

 the counterparty to the trades conducted by GlobalForex- so the pre-planned victim losses

 becam e protits for IB Capital. However, unbeknownst to the victim investors, ECHADI,

  G A LLA G H ER ,D IO N ,and lndividual1 had preanunged to splitthese fraud proceeds evenly.

         l2.     PA TR ICK G ALLA G H ER , M IC H A EL DIO N , EM A D E EC H A DI, and

  Individual 1 executed and attem pted to execute a plan to create a m assive ûslosing day''in which

  GALLAGH ER would tradea largeam ountofinvestorfunds,hold thepositionsopen untilthey

  lost m oney, and then close them . A s of on or about M ay 16, 2012, GA LLA G H ER ,D IO N ,

  ECHADI,and lndividual1hadam assedapproximately $54 million in victim investorfunds,most
  of which came from U.s.-based investors,including from investors residing in the Southern

  DistrictofFlorida.OnoraboutM ay l7,2012,GALLAGHER,DION ECHADI,andlndividual
  l used their fraudulent trading strategy to successfully engineer m assive losses for the victim

  investors and significantprofits forthem selves. The conspiratorsultim ately stole approxim ately

  $30 million,or60 percent,ofthevictim investors'fundsinthisoneday oftrading.Thisincluded,

  butwasnotlim ited to,stealing approxim ately $45,565 from victim investor J.A., stealing

  approximately $40,297 from victim investor V.M .,and stealing approxim ately $363,462 from

  victim investorA .G .

                 After the Sslosing day,'' PA TR IC K G ALLA G H E R generally took the lead in

  falsely representing the actual cause ofthe losses to victim investors w ho w ere asking questions

  abouthow the conspirators had losttheir investm entfunds. In a w ebinarthattook place shortly
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 8 of 20



 afterthe ttlosing day,''G ALLAGH ER,using the alias ltKevin Clarke,''falsely told a group of

 victim investorsthattheyhad lostm oney dueto GALLAGHER 'Strading enor.GALLAGH ER

 then encouragedthevictim investorsto sendm orem oney to GlobalForex to makeuptheirlosses.

                PATRICK GALLAGHER and M ICH AEL DION ,with theaid ofIndividual1,

 incorporated severalshell companies throughout the world. GALLAGH ER and DION then

  opened bank accounts in those companies'names,where GALLAGH ER and DION received

  their share of the schem e's proceeds from Individual        and EM ADE ECHADI, thereby

  concealing the scheme and enabling themselvesto unlawfully profitand evadedetection.

                For exam ple, Individual 1 ow ned a com pany called Stadler Ltd. lndividual 1

  transferred his/hercontrolofStadlerLtd.to PATRICK GALLAGHER and M ICHAEL DlON.

  GALLAGH ER in turn put the company in his wife's name,and Individual 1 and EM ADE

  E CH A D I routed proceeds of the schem e to G A LLA G H ER through Stadler Ltd. accounts,

  including atCayeBarlk in Belizeand HeritagelnternationalBank and Trustin Belize.From there,

  fundsw ere routed to accounts underthe controlofG A LLA G H ER and D ION .

                PA TR ICK G A LLA G H ER and M ICH AEL D IO N also created several shell

  com panies and opened associated bank accounts in Cyprus. These com panies included Starline

  M anagem ent Ltd. and Coddan M anagem ent, Ltd. U ltim ately, Individual 1 and EM A D E

  ECH A D I sentG A LLA G H ER 'S and DlO N 's share ofthe proceedsto the shellcom panies'bank

  accounts to conceal the funds' fraudulentnature,as w ell as the funds' source,ow nership,and

  controlling party. From there, G A LLA G H ER and D IO N m oved the m oney through other

  accounts around the w orld untilthey could return the fundsto the U nited States,thereby enabling

  the conspiratorsto unlaw fully profitand evade detection.




                                                 8
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 9 of 20



                                       O V ER T A CTS

       ln furtheranceoftheconspiracy,and toaccomplishitsobjectandpurpose,atleastoneof
 theco-conspiratorscomm itted and causedto becommittedintheSouthern DistrictofFlorida,and

 elsewhere,atleastone ofthe follow ing overtacts,am ong others:

               ln or around M arch 2012, PA TRIC K G A LLA G H ER , M ICH AE L D IO N ,

 EM ADE ECHADI,and lndividual1caused victim investorJ.A.to wireapproximately $74,300

 from J.A.'Sbarlk accountin CoralSprings,Florida,in the Southern Districtof Florida,to IB

 Capital.

        2.     ln or around M arch 2012, PA TR IC K G A LLA G H ER , M IC H A EL D IO N ,

 EM ADE ECHADI,and lndividuallcaused victim investorV.M .towireapproximately $50,000
 from abank accountin CoralSprings,Florida,inthe Southelm DistrictofFlorida,to IB Capital.

        3.     ln or around M arch 2012, PATR ICK G AL LAG H ER , M ICH A EL D IO N ,

 EM ADE ECHADI,and lndividual1causedvictim investorA.G.,aresidentofHallandaleBeach,

 Florida,inthe Southel'n DistrictofFlorida,towireapproxim ately $550,000 to IB Capital.
        4.     ln or around M ay 2012,PA TRIC K G A LLA G H ER m ade false and fraudulent

  statem ents aboutlosses to victim investors,including victim investor A .G.,during a webinar

  hosted by GALLAGHER .
                ln or around M ay 2012, PA TR IC K G A LLA G H ER , using the alias, Itloevin

  Clarke,'' falsely represented to victim investors that on or about M ay 16, 2012, when

  G A LLA G H ER w entto trade their m oney,G A LLA G H ER realized that the allocations of the

  victim s investors' m oney am ong the various currencies that G A LLA G H ER was purportedly

  trading w as incorrect, and in G ALLA G H ER 'S haste to tix the problem , G A LLA G H ER

  purportedly accidentally traded ten tim es m ore contracts than GALLAGH ER had intended.
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 10 of 20



 GALLAGH ER falsely represented thatthism istakewasthe causeofinvestors'losseson ûllosing

 day,''and he furtherencouraged investorsto investadditionalftm ds with GlobalForex and IB

 Capital.
                  On or about October 26, 2012, after fraud proceeds w ere routed to a Starline

 M anagem ent account at FBM E Balzk in Cyprus, M ICHAEL DION wired approximately

 $458,729 from thataccountto a Starline M anagem entW ellsFargo accountin Deerfield Beach,

 Broward County,Florida,inthe Southern DistrictofFlorida.

        7.        On or about October 11,2012,PA TRIC K G AIULA G H ER wired approxim ately

  $368,370 from a StadlerbankaccountatHeritageInternationalBank andTrustinBelizetoBoston
  Bullion in M assachusettsforthepurchaseof200one-ouncegold barsand25ten-ouneesilverbars.

        8.        On oraboutJuly 25,2013,PATRICK GALLAGHER sentfraudproceedsby wire

  in theam ountof$18,000 from aStadlerbank accountatCayeBank in Belizeto aFourth Federal

  SavingsB ank accountin the nam e ofG A LLA G H ER 'S wife.

        9.        On oraboutAugust7,2013,PATRICK G ALLAGH ER sentfraud proceedsby

  wire in the am ountof$15,000 from a Stadlerbank accountatCaye Barlk in Belize to a Fourth

  FederalSavingsBank accountin the U nited Statesthe nam e ofG A LLA G H ER 'S w ife.

                  On or aboutAugust22,2013,PA TR ICK G A LLA G H ER sentfraud proceeds by

  wire in the am ountof $9,000 from a Stadlerbank accountatCaye Bank in Belize to a Fourth
  FederalSavingsB ank accountin the U nited Statesthe nam e ofG A LLA G H ER 'S w ife.

                  On oraboutAugust29,2013,PATR ICK G A LLAG H ER sentfraud proceedsby

  wire in the am ountof $6,000 from a Stadlerbank accountatCaye Bank in Belize to a Fourth
  FederalSavingsB ank accountin the U nited States in the nam e ofG A LLA G H ER 'Sw ife.

            12.    On oraboutSeptember5,2013,PATRICK GALLAGHER sentfraud proceeds
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 11 of 20



 by wire in the am ountof$9,000 from a Stadlerbarlk accountatCaye Bank in Belizeto a Fourth
 FederalSavingsBank accountin theUnited Statesin thenam eofGALLAG HER'Swife.

        A llin violation ofTitle 18,U nited StatesC ode,Section 371.

                                           C O U NT 2
                                        Securities Fraud
                      (15U.S.C.jj78j(b)& 78ff;17C.F.R.j240.10b-5)
                Paragraphslthrough 13 oftheGeneralAllegationssection ofthislndictment,and

  paragraphs4 through 16 ofCount1ofthisIndictm ent,arerealleged and incorporatedby reference

  asthough fully setforth herein.
                From in oraround 2009,and continuing through on oraboutSeptember5,2013,

  in Broward County,in theSouthelm DistrictofFlorida,and elsewhere,thedefendants,

                                    PAT RICK G A LLA G H ER ,
                                      M ICH A EL D IO N and
                                       EM A D E EC H A DI,

  did willfully and knowingly,directly and indirectly,by the useofthemeansand instnlm entalities

  ofinterstate comm erce,in connection with the purchase and sale ofsecurities,use and employ

  m anipulativeand deceptivedevicesand contrivances,in violation ofTitle 15,United StatesCode,

  Sections78j(b)and 78ff(a),andTitle17,CodeofFederalRegulations,Section240.10b-5,by (a)
  employing deviees,sehemes,and artificesto defraud;(b)making untrue statementsofmaterial
  factand om itting to state m aterialfactsnecessary in orderto make the statem entsm ade,in the

  lightofthecircumstaneesunderwhichtheyweremade,notmisleading'
                                                             ,and(c)engaginginacts,
  practices,and courses of business that operated and w ould operate as a fraud and deceit upon

  investorsinto InternationalForeign Curreney,GlobalForex,and IB Capital,to w it,thedefendants

  m ade and caused to be made false and misleading representationsto investors abouthow they

  would use investors'funds;the historicaltrading recordsforlnternationalForeign Currency and


                                                11
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 12 of 20



  GlobalForex;therelationship between IB Capitaland GlobalForex;and whathappened to the

  investors'money afterthedefendantshadm isappropriated itforthemselves.

        A1linviolationofTitle15,United StatesCode,Sections78j(b)and 78ff(a),andTitle17,
  Code ofFederalRegulations,Section 240.1017-5.

                                           COUNT 3
                              C onspiracy to Com m itW ireFraud
                                        (18 U.S.C.j1349)
                Paragraphs 1 thzough 13 ofthe GeneralA llegationssection ofthis lndictm ent,and

  paragraphs4 through 16 ofCount1ofthislndictm ent,arereallegedandincorporated byreference

  asthough fully setforth herein.

                From in oraround 2009,and continuing through in oraround Septem ber2013,in

  Broward County,in theSouthern DistrictofFlorida,and elsewhere,thedefendants,

                                    PA TRIC K G A LLA G H ER ,
                                      M ICH AEL D IO N and
                                        EM AD E EC H A D I,

  didwillfully,thatis,withtheintenttofurthertheobjectoftheconspiracy,andknowinglycombine,
  conspire, confederate, and agree w ith each other, Individual l, and w ith others know n and

  unknown to the Grand Jury,to knowingly and with the intentto defraud,devise and intend to

  devisea schem eand artifice to defraud,forobtaining money andproperty by m eansofmaterially

  false and fraudulent pretenses, representations, and prom ises, knowing that the pretenses,

  representations and prom ises w ere false and fraudulent w hen m ade, and for the pup ose of

  executing such schem e and artifice,did knowingly transm itand causeto betransm itted,by m eans

  of w ire com m unication in interstate and foreign com m erce, certain w ritings, signs, signals,

  pictures,and sounds,in violation ofTitle 18,United StatesCode,Section 1343.
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 13 of 20



                              PU R PO SE O F TH E CO N SPIR ACY

                ltw asthe purpose ofthe conspiracy forthe defendants and theirco-conspirators to

  unlawfullyenrichthemselvesby:(a)makingandusingfalseandfraudulentstatementstoinvestors
  regarding,am ong otherthings,theirtrue identities,theirtrack record ofsuccessasforex traders,

  theirtradingstrategy,andtheuseofinvestors'funds'
                                                 ,(b)engineering tradesthrough which they
  couldprofitattheinvestors'expense'
                                   ,(c)divertingtheproceedsofthefraudfortheirpersonaluse
  andbenefit;and(d)concealingtheirinvolvementin,andtheexistenceof,thefraudscheme.
                       M ANNER AND M EANN OF TH E CONSPIM CY
                Paragraphs 4 through 16 of Count 1 of this Indictm ent are realleged and fully

  incorporated herein asadescription ofthe mannerand meansoftheconspiracy.

         Al1in violation ofTitle 18,United StatesCode,Section 1349.

                                          C O UN T 4
                           Conspiracy to Com m itM oney Laundering
                                        (18U.S.C.j1956(h))
                Paragraphs1through 13 ofthe GeneralAllegationssection ofthislndictm ent,and

   paragraphs4through 16ofCount1ofthisIndictm ent,arereallegedand incorporated by reference

   as though fully setforth herein.

                From in oraround 2009,and continuing through on oraboutSeptem ber5,2013,in

   Brow ard County,in the Southern D istrictofFlorida,and elsew here,the defendants,

                                      PA TR ICK G A LLA G H ER ,
                                        M ICH A EL D IO N ,and
                                          EM AD E E CH A D I,

  didwillfully,thatis,withtheintenttofurthertheobjectoftheconspiracy,andknowinglycombine,
  conspire,confederate,and agree w ith each other and w ith lndividual 1,and others know n and

  unknown to the G rand Jury,to conductand attem pt to conducta tinancialtransaction affecting

  interstate and foreign com m erce,w hich financial transaction involved the proceeds of specified
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 14 of 20



  unlawfulactivity,knowing the property involved in the transaction represented theproceeds of

  som e form ofunlaw fulactivity,and knowing thatsuch transaction w asdesigned in whole and in

  partto concealanddisguisethenature,location,source,ownership,and controloftheproceedsof

  specifiedunlawfulactivity,inviolationofTitle 18,UnitedStatesCode,Section 1956(a)(1)(B)(i).
         Itisfurtheralleged thatthe specified unlawfulactivity iswire fraud,in violation ofTitle

  18,United StatesCode,Section 1343,conspiracy to comm itsecuritiesfraud,in violation ofTitle

  18,United States Code,Section 371,and securitiesfraud,in violation of Title 15,U nited States

  Code,Sections78j(b)and78ff(a);Title17,CodeofFederalRegulations,Section240.10b-5.
         AllinviolationofTitle 18,United StatesCode,Section 1956(h).
                                         FO R FEITUR E
                                    (18U.S.C.jj981and982)
                The G eneralA llegationssection and the allegations setforth in Counts 1through 4

  ofthislndictm entarerealleged and incorporated by reference asthough fully setforth herein for

  the purpose ofalleging forfeiture to the United StatesofAm erica ofcertain property in w hich the

  defendants,PA TR ICK GA L LA G H ER ,M ICH A EL D IO N ,and EM A D E ECH AD I,have an

  interest.

                U pon conviction of a violation of Title 18,U nited States C ode,Section 1956,as

  alleged in this Indictm ent, any defendant so convicted shall forfeit to the United States any

  property,realor personalinvolved in such offense,of any property traceable to such property,

  pursuanttoTitlel8,UnitedStatesCode,Section982(a)(1).
                 Upon conviction of a violation of Title 18,U nited States Code,Sections 371 or

   1349,oruponaconvictitm oîaviolationofTitle15,UnitedStatesCode,Sections78j(b)and 78ff
  and Title 17,Code ofFederalRegulations,Section 240.10b-5,as alleged in this lndictm ent,any

  defendant so convicted shall forfeit to the United States any property, real or personal, that
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 15 of 20



  constitutesorisderived,directlyorindirectly,from grossproceedstraceabletothecomm issionof

  theoffensepursuanttoTitle 18,United StatesCode,Section 982(a)(2).
                 Thepropertywhich issubjectto forfeitureincludes,butisnotlimited to,thesum
  of at least $30 m illion,which represents the gross proceeds of the offenses alleged in the

  lndictm ent.

                 If any ofthe property described above,as a resultofany actorom ission ofany of

  the defendants:

                 a. cannotbe located upon the exercise ofdue diligence;

                    hasbeen transferred orsold to,ordeposited w ith,a third party;

                 c. hasbeenplacedbeyondthejurisdictionofthecourt;
                 d. hasbeen substantially dim inished in value;or

                 e. has been com m ingled w ith other property w hich cannot be divided w ithout

                    difficulty,

  itistheintentoftheUnited States,pursuantto Title21,United StatesCode,Section 8531),as
  incorporated by Title 18,United StatesCode,Section 982(a)(1),to seek forfeiture ofany other
  property ofthe defendantsup to the value ofthe above forfeitable property.
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 16 of 20




            A11pursuanttoTitle18,United StatesCode,Sections982(a)(1)and981(a)(1)(C),asmade
      applicablebyTitle28,United StatesCode,Section 2461(c),andtheproceduressetforthinTitle
      21,U nited States Code,Section 853.
                                                        '

                                                            A TRU E B ILL




  ,J
  ?
  .
      y.
       r                                                    F R/PERSON
              y,:    p
                    ,.   y,
                              '
                              .


      JU   A O l       N ZA LEZ
      A TIN G UN IT D TA TES A TTORN EY
            E        RICT O F FLORID A

                                    A<
      D AN IE S.K A
      A CTIN G CH IEF
      CRIM INA L D IV ISION ,FRAU D SECTION
      U.            Rk NTOFJUSTICE
               .                         &

      V A SAN TH R .S D HA M N
      BRITTAIN SHA W
      TR IA L A TTORN EYS
      CRIM INA L D lv lslox FRAU D sEcr
                                      rlox
      u.s.DEPARTMENToïJusrrlcE




                                               16
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 17 of 20
                                            UN ITED STATES DISTRICT CO URT
                                           SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AM ERICA

                                                             C ERTIFICA TE O F TRIA L A TTO RNEY*
PATRICK GALLAGHER,etal.,
                                                             Superseding CaseInform ation:
                             Defendants.     /

CourtDivijion:(selectOne)                                    New defendantts)          Yes
       M lam i             Key W est                         Num berofnew defendants
       FTL                 W PB        FTP                   Totalnumberofcounts

                 lhave carefully considered the allegations ofthe indictment,thenumberofdefendants,the numberof
                 probablewitnessesand the legalcomplexitiesofthe lndictment/lnformation attachedhereto.
                 lam aware thatthe information supplied on this statem entwillbe relied upon by the Judges ofthis
                 Courtin setting theircalendars and scheduling criminaltrials underthe mandate ofthe Speedy Trial
                 Act,Title28 U.S.C.Section 3161.
                 lnterpreter:      (YesorNo)         Yes
                 Listlanguageand/ordialect           Dutch
                 Thiscase willtake 14 daysforthepartiesto try.
                 Pleasecheck appropriatecategol'
                                               y and typeofoffenselistedbelow:
                 (Checkonlyone)                                     (Checkonlyone)

        I        0 to 5 days                                        Petty
        11       6 to 10 days                                       M inor
        Ill      11to 20 days                    /                  M isdem .
        IV       21to 60 days                                       Felony             z
        V        61 daysand over
        6.       Hasthiscasepreviously beentiled inthisDistrictCourt?                (YesorNo)   No
         lfyes:Judge                                         CaseNo.
         (Attach copy ofdispositiveorder)
         Hasacomplaintbeenfiledinthismatter?                 (YesorNo)        X0
         lfyes:M agistrateCaseNo.
         Related miscellaneousnumbers:
         Defendantts)infederalcustodyasof
         Defendantts)instatecustodyasof
         Rule 20 from the Districtof
         lsthisapotentialdeathpenaltycase?(YesorNo)                    No
                 Doesthiscaseoriginatefrom amatterpending intheCentralRegion ofthe U.S.Attorney'sOftice
                 priortoAugust9,2013(Mag.JudgeAlicia0.Valle)?                        Yes         No ?'
                 Doesthiscaseoriginatefrom amatterpending in theNol
                                                                  -thern Region ofthe U.S.Attorney'sOffice
                 priortoAugust8,2014(Mag.JudgeShaniekM aynard)?                      Yes         No ?'
                 Doesthiscaseoriginatefrom amatterpending in the CentralRegion ofthe U.S.Attorney'sOffice
                 priortoOctober3,2019(M ag.JudgeJaredStrauss)?                       Yes         No z
                 Doesthiscaseoriginate from am atterpending in the Southern Region oftheU.S.Attorney'sOffice
                 priortoNovember23,2020(JudgeAileenM .Cannon)?                       Yes V       No

                                                                      asan R.Sridharan,DO TrialAttorney
                                                                     CourtID No.A5502104
 lpenalty Sheetts)attached
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 18 of 20




                            UN ITED STA TES D IST RICT CO U R T
                            SO U TH ER N D ISTRIC T O F FLO RID A


                                      PENAVTY MHKET
 D efendant's N am e:       PAT RIC K G A LLA G H ER .a/k/a éçlfevin C larke''

 Case N o;

 Count#:

     Title 18,U nited States Code.Section 371

     Conspiracy to Com m itSecuritiesFraud                                              - -

  *M ax Penaltv:    Five(5)vears'imprisonment

  Count#:

      Title 15sUnited StatesCode.Sections78i(b)and 78ff

      Title 17,CodeofFederalRegulations.Section 240.10b-5

      Securities Fraud

  WM ax Penaltv:        Twentv (20)vears'imprisonment

  Count#:

       Title 18sUnited StatesCode.Section 1349

       Conspiracv to Com m itW ire Fraud

  *M ax Penaltv: Twenty (20)years'imprisonm ent

  Count#: 4

       Title 18.United StatesCode.Section 1956411)

       Conspiracv to Com m itM oney Launderinc

  *M ax Penalty:    Twenty (20)years'imprisonm ent
  *R efers only to possible term ofincarceration,does notinclude possible fines,restitution,
  specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 19 of 20




                           U N ITED STA TE S D ISTR IC T C O U RT
                           SO U TH E RN DISTR IC T O F FLO R IDA


                                     PENA LTY SH EET

  D efendant'sN am e:      M IC H A EL DIO N .a/lt/a <$BiIlB reen''

  Case N o:

  Count#: 1

     Title 18,United States Code.Section 371

     Conspiracy to Com m itSecuritiesFraud

  WM ax Penaltv:    Five(5)years'imprisonment

  Count#: 2

      Title 15,United StatesCodesSections78i(b)and 78ff

      Title 17.Code ofFederalReculationssSection 240.10b-5

      SççuritiesFraud

  *M ax Penaltv:   Twentv (20)vears'imprisonment

  Count#:

       Title 18sU nited States Code.Section 1349



  *M ax Penaltv:   Twenty (20)years'imprisonment

  Count#:

       Title 18sUnited StatesCodesSection 1956(h)
       Conspiracv to Com m itM oney Laundering

  *M ax Penaltv:   Twentv (20)vears'im prisonment

  *R efersonly to possible term ofincarceration,doesnotinclude possible fines,restitution,
  specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 0:21-cr-60103-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 20 of 20




                           U NITED STA TES DISTR IC T C O UR T
                           SO UT H ERN D ISTR ICT O F FLO R IDA


                                     PEN AL TY SH EET

  D efendant's N am e:     E M A DE EC H A DI.a/k/a Rtaiam D unne''



  Count#:

     Title 18.United StatesCodesSection 371

     Conspiracy to Com m itSecurities Fraud

  *M ax Penaltv:     Five (5)years'imprisonm ent

  Count#:

      Title 15sUnited StatesCode.Sections78i(b)and 78ff
      Title 17sCodeofFederalReculations,Section 240.10b-5

      SecuritiesFraud

  *M ax Penaltv:     Twentv (20)vears'imprisonm ent

  Count#:

       Title 18sUnited StatesCodesSection 1349

        Conspiracy to Com m itW ire Fraud

  *M ax Penaltv:     Twenty (20)vears'imprisonm ent

  Count#: 4

        Title 18,UnitedStatesCode.Section 1956(h)
        Conspiracy to Com m itM oney Launderin:

  *M ax Penaltv:     Twenty (20)years'imprisonment
  *Refers only to possible term ofincarceration,does not include possiblefines,restitution,
  specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
